LICENSE AND SUPPLY AGREEMENT Between CYTO BIOTECH INC. & AMARILLO BIOSCIENCES, INC. February CYTOB-AMAR LicenseSupply Agree 2-25-2009 redacted Final Agreement 1 TABLE OF CONTENTS ARTICLE I:DEFINITIONS 5 ARTICLE II: RESEARCH AND DEVELOPMENT 11 SECTION 2.01.AMAR OBLIGATIONS 11 SECTION 2.02.CYTOB OBLIGATIONS 12 SECTION 2.03.AVAILABILITY OF RESOURCES; COOPERATION 13 SECTION 2.04.REPORTING OBLIGATIONS OF CYTOB 13 ARTICLE III: LICENSE 13 SECTION 3.01.LICENSE AND SUPPLY GRANT 13 SECTION 3.02.RESTRICTIONS 14 SECTION 3.03.RETAINED RIGHTS 14 ARTICLE IV: PAYMENTS 14 SECTION 4.01.INITIAL FEE 14 SECTION 4.02.STOCK PURCHASE 14 SECTION 4.03.MINIMUM YEARLY PURCHASE ORDER AND MINIMUM SALES 15 SECTION 4.04.REPORTS 15 SECTION 4.05.RECORDS AND AUDITS 15 SECTION 4.06.EXCHANGE RATE; MANNER AND PLACE OF PAYMENT 16 SECTION 4.07.LATE PAYMENTS 16 SECTION 4.08.TAXES 16 SECTION 4.09.OTHER PAYMENTS 16 ARTICLE V: TERM AND TERMINATION 17 SECTION 5.01.TERM 17 SECTION 5.02.TERMINATION BY CYTOB 17 SECTION 5.03.TERMINATION BY AMAR 17 SECTION 5.04.TERMINATION UPON CERTAIN EVENTS 18 SECTION 5.05.REMEDIES 18 SECTION 5.06EFFECT OF TERMINATION 18 SECTION 5.07.BANKRUPTCY 19 SECTION 5.08.CONTINUING OBLIGATIONS 19 SECTION 5.09.RETURN OF CONFIDENTIAL INFORMATION 19 ARTICLE VI: SUPPLY, MANUFACTURE AND PURCHASE OF PRODUCT 19 SECTION 6.01.SUPPLY OF PRODUCT AND BULK INTERFERON 19 SECTION 6.02.SUPPLY AND MANUFACTURING RIGHTS 20 SECTION 6.03.QUALITY ASSURANCE 20 SECTION 6.04.AMAR'S DUTIES 20 SECTION 6.05.CYTOB'S DUTIES IF MANUFACTURING 21 SECTION 6.06.FAILURE TO SUPPLY 21 SECTION 6.07.ALLOCATION 22 SECTION 6.08.RECORDS AND AUDITS 22 ARTICLE VII: PURCHASE AND SALE 23 SECTION 7.01.PURCHASE PRICE, PAYMENT, AND ROYALTY 23 SECTION 7.02.LABELING AND ARTWORK 23 SECTION 7.03.PURCHASE FORMS 24 SECTION 7.04.CONFIRMATION 24 SECTION 7.05.DELIVERY 24 SECTION 7.06.FORECASTS AND ORDERS 24 ARTICLE VIII: WARRANTY, REJECTION AND INSPECTIONS 25 SECTION 8.01.AMAR WARRANTY 25 SECTION 8.02.REJECTION OF PRODUCT FOR FAILURE TO CONFORM TO SPECIFICATIONS 25 SECTION 8.03.CYTOB INSPECTIONS 26 ARTICLE IX: REGULATORY COMPLIANCE 26 SECTION 9.01.MAINTENANCE OF MARKETING AUTHORIZATIONS 26 SECTION 9.02.ADVERSE DRUG EVENT REPORTING AND PHASE IV SURVEILLANCE 27 SECTION 9.03.COMMERCIAL SALE TESTING AND REPORTING 27 SECTION 9.04.ASSISTANCE 28 SECTION 9.05.COMPLIANCE 28 ARTICLE X: REPRESENTATIONS, WARRANTIES AND COVENANTS 28 SECTION 10.01. CORPORATE POWER 28 SECTION 10.02. DUE AUTHORIZATION 28 SECTION 10.03. BINDING OBLIGATION 28 SECTION 10.04. OWNERSHIP OF AMAR RIGHTS 29 SECTION 10.05. MATERIAL AGREEMENTS 29 SECTION 10.06. ADVERSE PROPERTIES 29 SECTION 10.07. PRESERVATION OF NAME AND REPUTATION 29 SECTION 10.08. DEBARMENT 30 SECTION 10.09. LIMITATION ON WARRANTIES 30 SECTION 10.10. LIMITATION OF LIABILITY 30 ARTICLE XI: PATENTS AND TRADEMARK 30 SECTION 11.01.FILING, MAINTENANCE AND PROTECTION OF PATENTS 30 ARTICLE XII: COVENANTS OF CYTOB AND AMAR 30 SECTION 12.01. FURTHER ACTIONS 30 SECTION 12.02. EQUITABLE RELIEF 31 ARTICLE XIII: INDEMNIFICATION 31 SECTION 13.01. CYTOB INDEMNIFIED BY AMAR 31 SECTION 13.02. AMAR INDEMNIFIED BY CYTOB 31 SECTION 13.03. PROMPT NOTICE REQUIRED 32 SECTION 13.04. INDEMNITOR MAY SETTLE 32 ARTICLE XIV: DISPUTE RESOLUTION 32 SECTION 14.01. DISPUTES 32 SECTION 14.02. TRIAL WITHOUT JURY 33 SECTION 14.03. PERFORMANCE TO CONTINUE 33 SECTION 14.04. PROVISIONAL REMEDIES 33 SECTION 14.05. DETERMINATION OF PATENTS AND OTHER INTELLECTUAL PROPERTY 33 ARTICLE XV: CONFIDENTIALITY 33 SECTION 15.01. CONFIDENTIALITY 33 SECTION 15.02. PUBLICITY REVIEW 34 ARTICLE XVI: MISCELLANEOUS 34 SECTION 16.01. COMMERCIALLY REASONABLE EFFORTS 34 SECTION 16.02. CYTOPHARM 35 SECTION 16.03. BUMIMEDIC 35 SECTION 16.04. BIOVET 35 SECTION 16.05. NOTICES 35 SECTION 16.04. SEVERABILITY 36 SECTION 16.05. ENTIRE AGREEMENT/MERGER 36 SECTION 16.06. AMENDMENT 36 SECTION 16.07. COUNTERPARTS 36 SECTION 16.08. NO WAIVER OF RIGHTS 37 SECTION 16.09. FORCE MAJEURE 37 SECTION 16.10. FURTHER ASSURANCES 37 SECTION 16.11. ASSIGNMENT AND SUBLICENSE 37 SECTION 16.12. EXPENSES 37 SECTION 16.13. BINDING EFFECT 37 SECTION 16.14. GOVERNING LAW 38 SECTION 16.15. SURVIVAL OF REPRESENTATIONS AND WARRANTIES 38 SECTION 16.16. NO STRICT CONSTRUCTION 38 SECTION 16.17. INDEPENDENT CONTRACTORS 38 Exhibit I - HBL License and Supply Agreement Exhibit II - Specifications Exhibit III - Certificate of Compliance CYTOB-AMAR LicenseSupply Agree 2-25-2009 redacted Final Agreement 2 LICENSE AND SUPPLY AGREEMENT This License and Supply Agreement (“Agreement”) is made as of February 6, 2009 (the “Effective Date”), by and between CytoBiotech, Inc. (CYTOB), a corporation, having a principal place of business at 6F., No.6, Sec.1, Jhongshing Rd.,Wugu Shiang, Taipei county 24872, Taiwan,and Amarillo Biosciences, Inc., a Texas corporation (“AMAR”), with its principal place of business located at 4134 Business Park Drive, Amarillo, Texas 79110, USA. AMAR and CYTOB are sometimes referred to collectively herein as the “Parties” and individually as a “Party.” WHEREAS,
